COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                '

                                                '               No. 08-12-00242-CR

 IN RE: ERIC FLORES,                            '         AN ORIGINAL PROCEEDING

                           Relator.             '                IN MANDAMUS
                                                '

                                                '


                                 MEMORANDUM OPINION

       Mr. Eric Flores, Relator, has filed a pro se petition seeking mandamus relief in Cause

Number 20110D01621, a criminal case which appears to be pending before the Honorable Patrick

Garcia, Judge of the 384th District Court. In his petition, Relator presents 15 “questions” and 3

“points of error” in which he alleges, in addition to other matters addressed below, that Judge

Garcia abused his discretion by denying Relator’s motion to suppress inadmissible evidence “that

did not prove any element of the criminal offense” set forth in the indictment. In addition to

seeking “general relief,” Relator asks this Court to compel Judge Garcia: (1) to allow Relator to

present evidence by which he may prove that Relator was wrongfully charged with a crime; (2) to

suppress evidence, such as the store surveillance video, from being presented at trial; and (3) to

suppress both Relator’s criminal history as well as complaining-witness testimony.
       To obtain relief through a writ of mandamus, a relator must establish that no other adequate

remedy at law is available and that the act he seeks to compel is ministerial. State ex rel. Young v.

Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007).

Relator asserts throughout his petition that the trial court abused its discretion.       An act is

ministerial if it does not involve the exercise of discretion. State ex rel. Hill v. Court of Appeals

for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 2001). Based upon the petition and

record, Relator has not demonstrated that he is entitled to mandamus relief. See TEX. R. APP. P.

52.8. Accordingly, the petition is denied.



                                              GUADALUPE RIVERA, Justice
July 31, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)




                                                 2